MEMORANDUM OPINION
                                        No. 04-11-00412-CR

                                   Raymundo D. CAMARILLO,
                                           Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010CR8613
                              Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Sandee Bryan Marion, Justice

Delivered and Filed: July 13, 2011

DISMISSED FOR LACK OF JURISDICTION

           The trial court imposed sentence in the underlying cause on April 20, 2011. Because

appellant did not file a motion for new trial, the notice of appeal was due to be filed May 20,

2011. TEX. R. APP. P. 26.2(a)(1). A motion for extension of time to file the notice of appeal was

due on June 6, 2011. TEX. R. APP. P. 26.3. Appellant filed a notice of appeal on June 13, 2011,

but appellant did not file a motion for extension of time.
                                                                                     04-11-00412-CR


       A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction. See

Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).             Because it appeared that

appellant’s notice of appeal was untimely filed, we ordered appellant to show cause in writing

why this appeal should not be dismissed for lack of jurisdiction. See id.; see also Ater v. Eighth

Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991) (out-of-time appeal from final felony

conviction may be sought by filing a writ of habeas corpus pursuant to article 11.07 of the Texas

Code of Criminal Procedure). Appellant’s attorney responded that he had reviewed the record

and was unable to show cause why the appeal should not be dismissed for lack of jurisdiction.

Because the notice of appeal was untimely filed, the appeal is dismissed for lack of jurisdiction.

                                                      PER CURIAM

DO NOT PUBLISH




                                                -2-